DENY; and Opinion Filed July 2, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00809-CV

                             IN RE JOHN C. GANTER, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13675

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice O'Neill
       This petition for writ of mandamus arises from the trial court’s order striking relator’s

expert witness designation. The facts and issues surrounding the petition are well-known to the

parties so we do not recount them here. Based on the record before the Court, we conclude

relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker

v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY the

petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE



140809F.P05